Citation Nr: 1024440	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  09-03 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active military service from June 1968 to 
December 1969, and from November 1990 to April 1991.  He has 
been awarded the Purple Heart Medal and the Combat 
Infantryman Badge.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  In February 2010, 
the appellant proffered testimony before the undersigned 
Veterans Law Judge (VLJ) at the RO.  A transcript of that 
hearing was produced and has been included in the claims 
folder for review.  


FINDING OF FACT

Although the appellant has been in combat and has been 
awarded a Combat Infantryman Badge and Purple Heart Medal, a 
competent diagnosis of PTSD has not been given.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant should not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

Also, the Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) describes VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

In this case, the agency of original jurisdiction (AOJ) sent 
the appellant a letter in December 2007 informing him of the 
evidence that was required to substantiate the claim for 
service connection and of his, and VA's, respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ, and subsequently the AMC.

Additionally, the appellant was given notice that the VA 
would help him obtain evidence but that it was up to the 
appellant to inform the VA of that evidence.  During the 
course of this appeal, the appellant has proffered documents 
and statements in support of his claim.  VA has given the 
appellant every opportunity to express his opinions with 
respect to the issues now before the Board and VA has 
obtained all known documents that would substantiate the 
appellant's assertions.

In March 2006, the United States Court of Appeals for 
Veterans Claims, hereinafter the Court, issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) appellant status; 2) 
existence of a disability; (3) a connection between the 
appellant's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.

In the present appeal, the appellant was provided with 
Dingess-type notice via the VCAA letter that was sent to him 
by the RO in December 2007.  Because this notice has been 
provided, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2009).  In this respect, the record reflects 
that in March 2008, the appellant underwent a VA psychiatric 
examination in order to determine whether the appellant was 
suffering from any type of psychiatric disorder.  The results 
of that exam have been included in the claims folder for 
review.  Given the foregoing, the Board finds that the VA has 
substantially complied with the duty to obtain the requisite 
medical information necessary to make a decision on the 
appellant's claim.

Also, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant availed himself of this opportunity and 
presented testimony before the undersigned VLJ in February 
2010.  During that hearing, the appellant set forth his 
reasoning why he believed service connection should be 
granted.  Nevertheless, he also admitted that neither a 
private or VA doctor or medical care provider had diagnosed 
the appellant as suffering from posttraumatic stress 
disorder.  Additionally, the appellant was given notice that 
the VA would help him obtain evidence but that it was up to 
the appellant to inform the VA of that evidence.  It seems 
clear that the VA has given the appellant every opportunity 
to express his opinions with respect to the issue now before 
the Board and the VA has obtained all known documents that 
would substantiate the appellant's assertions.

The Board would further note that the appellant, over the 
course of this appeal, has submitted several personal 
statements which have been included in the claims folder for 
review.  Moreover, the RO has attempted to secure private 
medical records for which the appellant provided the required 
authorization.  In this case, the Board is satisfied the RO 
has made reasonable efforts to obtain these private medical 
records.  The Board further notes that the VA has obtained 
all of the appellant's VA medical records and they have been 
included in the claims folder for review.  In sum, VA has 
given the appellant every opportunity to express his opinions 
with respect to the issues now before the Board and the VA 
has obtained all known documents that would substantiate the 
appellant's assertions.  The duty to assist the appellant has 
been satisfied.

Service connection will be granted if it is shown that the 
service member suffers from a disability resulting from 
personal injury suffered or disease contracted in the line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty, during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).  Disorders diagnosed after discharge 
will still be service connected if all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

A disorder will be service connected if the evidence of 
record, regardless of its date, shows that the service member 
had a chronic disorder in service or during an applicable 
presumption period, and that the service member still has the 
same disorder.  With chronic disease shown as such in service 
(or within the presumptive period under § 3.307) so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 
3.303(b) (2009).  A determination as to whether medical 
evidence is needed to demonstrate that a service member 
presently has the same condition he or she had in service or 
during a presumption period, or whether lay evidence will 
suffice, depends on the nature of the appellant's present 
condition (e.g., whether the service member's present 
condition is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation).  Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).

If the disorder is not chronic, it will still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Savage, 10 Vet. App. 
at 497.

The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim (emphasis added)."  Brammer v. Brown, 3 Vet. 
App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992); Degmetich v. Brown, 104 F.3d 1328 
(1997); and Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Eligibility for a PTSD service connection award requires that 
three elements must be present according to VA regulations:

(1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 
4.125(a);

(2) credible supporting evidence that the 
claimed inservice stressor actually 
occurred; and

(3) a link, established by medical 
evidence, between the current symptoms 
and the claimed inservice stressor.

38 C.F.R. § 3.304(f) (2009).  See Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).  If the evidence establishes that the 
service member engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the service 
member's service, the service member's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See also 38 U.S.C.A. § 1154(b) (West 2002).

If the claimed stressor is related to combat, service 
department evidence that the service member engaged in combat 
or that the service member was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2009).

In the case of Cohen, supra, 10 Vet. App. 128 (1997), the 
Court took judicial notice of the mental health profession's 
adoption of the DSM-IV in May 1994 (first printing) and its 
more liberalizing standards to establish a diagnosis of PTSD, 
specifically, a change from an objective "would evoke . . . 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a subjective standard - 
would a person's exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140- 
41 (1997).

For the purposes of establishing service connection, a 
stressor is an event experienced by the service member during 
active service that is outside the range of normal human 
experience and that would be markedly disturbing to almost 
anyone.  Examples of such events are experiencing an 
immediate threat to one's life, or witnessing another person 
being seriously injured or killed.  It is the distressing 
event, rather than the mere presence in a "combat zone" 
that may constitute a valid stressor for the purposes of 
supporting a diagnosis of PTSD.  See Zarycki v. Brown, 6 Vet. 
App. 91, 99 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Relative to PTSD, if the evidence shows that the service 
member was engaged in combat with the enemy and the claimed 
stressor was related to combat, no further development for 
evidence of a stressor is necessary.  If the claimed stressor 
is not related to combat with the enemy, a history of a 
stressor as related by the service member is, in itself, 
insufficient.  Service records must support the assertion 
that the service member was subjected to a stressor of 
sufficient gravity to evoke the symptoms in almost anyone.  
Thus, the existence of a recognizable stressor or 
accumulation of stressors must be supported.  It is important 
that the stressor be described as to its nature, severity, 
and date of occurrence.  Manual M21-1, Part VI, para. 
7.46(e),(f) (Dec. 21, 1992).

Additionally, with regard to the second criterion, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the service 
member "engaged in combat with the enemy."  38 U.S.C.A. § 
1154(b) (West 2002).  "Where it is determined, through 
recognized military citations or other supportive evidence, 
that the veteran was engaged in combat with the enemy and the 
claimed stressors are related to such combat, the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki, supra; 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f) (2009).

The record reflects the service member has been awarded a 
personal or unit valour award - both the Purple Heart Medal 
and the Combat Infantryman Badge.  As such, the appellant's 
exposure to stressful events is conceded.  

Nevertheless, the awarding of service connection for PTSD 
does not merely require exposure to stressful events.  The 
appellant must also have been diagnosed as suffering from 
PTSD.  In this instance, the appellant underwent a VA 
psychiatric examination in March 2008.  During the history-
gathering portion of the exam, the examiner specifically 
noted that the appellant had not undergone any type of 
psychiatric treatment nor had he sought treatment for such a 
condition.  Upon completion of the exam, the doctor found 
that the appellant was not suffering from a psychiatric 
disorder.  It was reported that the appellant had a few 
symptoms in the form of re-experiencing some of the stresses 
of combat suggesting PTSD, but that the appellant was well-
adjusted and suffering from a major depressive disorder 
probably related to the death of spouse.  The VA psychiatric 
medical records indicate that by September 2008, the 
appellant's depression was in total remission.  

The Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In this case, a verifiable diagnosis involving a 
psychiatric disorder or disability has not been given or 
obtained.  Without such a diagnosis, entitlement to service 
connection may not be established.  The Board finds therefore 
that there is not sufficient evidence to place the evidence 
in equipoise as to whether the appellant suffers from a 
mental disorder related to or caused by his military service.  
On the basis of these findings and following a full review of 
the record, the Board concludes that the record does not show 
that the appellant currently suffers from a psychiatric 
disorder, including PTSD, related to his military service, 
and service connection is not warranted.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  38 
U.S.C.A. § 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.102 
(2009).  Thus, the appellant's claim is denied.


ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


